Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141170 & (50)                                                                                       Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  JSB ENTERPRISES, INC.,                                                                              Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141170
                                                                    COA: 288981
                                                                    Oakland CC: 2007-084174-CK
  AWRY ENTERPRISES, INC., INNOVATIVE
  PROGRAMS GROUP, INC., DIXIE A.
  LEHRMITT, and DEANE LEHRMITT,
            Defendants,
  and

  PRO-MARK PROFESSIONAL MARKETING &
  INSURANCE SERVICES, INC.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 22, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, we
  VACATE the default judgment of the Oakland Circuit Court as it pertains to defendant
  Pro-Mark, we REVERSE the circuit court’s order denying the motion to set aside the
  default as it pertains to defendant Pro-Mark, and we REMAND this case to the circuit
  court for further proceedings. The record at the time the default was entered did not
  support a default against defendant Pro-Mark. That defendant was not served and the
  complaint did not show a relationship between that defendant and the one defendant that
  was served for purposes of service of process. The motion to strike an exhibit is
  GRANTED, but the related request for damages is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2010                    _________________________________________
         y1123                                                                 Clerk